DISSENTING OPINION ON PETITION FOR REHEARING
Notwithstanding the extensive argument in the opinion on rehearing respecting the "force" of Rule 1-7 and its likeness to Federal Rule 51, I do not believe it is within the power of this court to construe its rules so that it may refuse to perform its constitutional duties on appeals as contained in Art. 7, § 4 Indiana Constitution. The rules should never be permitted to interfere with and prevent the doing of *Page 112 
justice when appeals are taken. Rules on appeal are made to aid justice, not to prevent it. To do justice is an ever present and persistent rule to which all others — including Rule 1-7 must yield. Many authorities were cited supporting this proposition in the dissenting opinion herein. It would seem quite superfluous to cite additional authorities to the effect that it is a power and a duty of this court to suspend its own rules, or to except a particular case from its operation whenever the purposes of justice require it. However, we suggest a careful reading of the following additional cases supporting this proposition. L.S.Ayres  Company v. Hicks (1942), 220 Ind. 86, 98, 40 N.E.2d 334, 41 N.E.2d 195; White v. White (1935), 208 Ind. 314, 317, 194 N.E. 355, 196 N.E. 95; The Travelers' Insurance Co. v.Prairie School Township (1898), 151 Ind. 36, 41, 42, 49 N.E. 1, 51 N.E. 100.
As said in Martin, Sr. v. Martin (1881), 74 Ind. 207, 210, 211:
"If there are points in the record which counsel do not suggest, and we do not perceive them, there are numerous decisions that we will not consider such points on a petition for a rehearing, but there is no rule which permits us to ignore what we do see." (My italics.)
I do not think it is possible under our Constitution, for us to make or follow a rule which permits us to ignore error that we see. To do so is to abdicate as a court, to become a mere arbiter of rules. I do not think it was ever contemplated that the adoption of Rule 1-7 could accomplish this end. See also Jones
v. Castor (1884), 96 Ind. 307, 310; Fairbanks v. Warrum
(1914), 56 Ind. App. 337, 349, 350, 351, 104 N.E. 983, 104 N.E. 1141; Scott v. City of LaPorte (1903), 162 Ind. 34, 51, 68 N.E. 278, 69 N.E. 675; McCord v. *Page 113 Bright (1909), 44 Ind. App. 275, 286, 87 N.E. 654. I am wholly unable to understand how it can be said that doing justice in a law suit is showing "favoritism," but I can readily understand how doing injustice may properly be so characterized.
With respect to defendant's tendered instruction No. 11, it can not matter how strongly an appellate court may declare that the law "on preponderance was not affected by the use of the word `substantial'" therein, the fact remains that the law on this subject is completely changed, if this instruction is allowed. Mild words of disapproval by the opinion of this court do not change the effect of the thrice repeated use of that word in the instruction at the trial of the case. It was at the trial that the erroneous instruction was so devastating. The declarations of this court made on appeal can not atone for the wrong done the plaintiff at the trial by this error.
As to whether the objection to the tendered instruction was sufficiently specific to call attention to the error therein as required by Rule 1-7 I refer to complete copies of the instruction and the objection thereto contained in the dissenting opinion. To me it is precisely the proper objection and presented the error so specifically "that he who runs may see." The word "substantial" was used three times in a short instruction and as a lash at the end of the instruction, the jury was told "A failure in this regard on the plaintiff's part is fatal to a recovery in his behalf, and in such case, your finding should be in favor of the defendant."
It is factually erroneous to say that this instruction "was something that referred to the duty of the judge in examining the evidence before submitting the cause to the jury: . . . . This was a reference to one part of the duty which rightfully belonged to the judge." It is *Page 114 
elementary that instructions are always tendered to the judge with a request that they be given to the jury as the law that must govern it in considering the evidence. They have nothing to do with the judge's ruling on a motion for a peremptory instruction, nor are they tendered to guide its reasoning on a motion for new trial. This instruction is no exception. It was tendered by defendant and given to the jury by the court as the rule by which it must be guided in considering plaintiff's evidence. (The instructions carefully protected the defendant from instruction 11 in the matter of discharging its duty in proving contributory negligence). It was given for no other purpose, and is pointedly and specifically made to apply only to plaintiff's evidence. I think it provides an erroneous rule for the guidance of the jury in considering plaintiff's evidence, and that is exactly what plaintiff's objection specifically stressed.
I approve the decision in Garrison v. United States cited in the opinion on rehearing. It is on the subject of directing a verdict, or granting a new trial. It has nothing to do with instructions that may properly be given to a jury in the trial of a cause. For this reason I am wholly unable to follow the conclusion contained in the opinion on rehearing that: "The above language clearly indicates that the word `substantial' as used in the instant case, did not increase the burden imposed on the appellant of proving the material allegations of his complaint by a preponderance of the evidence." The language used by that court as quoted in the opinion does not so much as tend to indicate that plaintiff's burden was not increased beyond that permitted by law by the giving of instruction 11. For as said in the quotation: ". . . under the constitutional guaranty of trial by jury, it is for the jury to weigh the evidence *Page 115 
and pass upon its credibility." This it can do only when it is given correct instructions. To say the least the Garrison case does not support the opinion. So far as I can learn there is but one case tending to support it. It is Allman v. Malsbury upon which the opinion is based. It, too, I think, is more of an evasion than a decision and is of diminished value as authority.
To me both the opinion and the opinion on rehearing are so erroneous that I must respectfully renew my dissent.
EMMERT, J. — Concurring.
NOTE. — Reported in 73 N.E.2d 48.